DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
This application is allowed because the prior art fails to teach or disclose the present invention.  While the prior art provides teachings of analyzing singing along with accompaniment and musical scores, the prior art lacks the teachings of the present invention.  Specifically, the prior art fails to disclose a singing scoring system and method based on streaming media, comprising:  a musical score server; a streaming server; and an electronic device, wherein a singing scoring method based on streaming media and performed in an electronic device, wherein an application program is installed to the electronic device, after the electronic device starts the application program, the electronic device generates an operation interface, the singing scoring method comprising the following steps: when a user uses the operation interface to choose a song that requires an assessment for singing, downloading, by the electronic device, a musical score of the song from a musical score server by using the application program, and starting a streaming video player to start streaming the song from a streaming server; using, by the electronic device, the application program to detect whether the streaming video player has started playing the song, wherein when it is detected that the streaming video player has started playing the song, the electronic device uses the application program to immediately record a system time of the electronic device, starts an audio recording program in the application program to start recording audio from a microphone device of the electronic device, and simultaneously starts a scoring engine in the application program to start comparing the musical score with sound data recorded by the audio recording program; using, by the electronic device, the application program to calculate a first time difference between a moment at which the streaming video player starts to play the song and a moment at which the electronic device starts the audio recording program and the scoring engine, and transferring the first time difference to the scoring engine; and
continuously calculating, by the electronic device, a playing time difference of the streaming video player within every fixed period of the system time by using the application program, transferring the playing time difference to the scoring engine for accumulation to form a second time difference, then adjusting, by the scoring engine, the musical score according to the first time difference and the second time difference, and performing the assessment for singing by comparing the adjusted musical score with the sound data recorded by the audio recording program.  The specifics of the claimed invention are not provided in the prior art and therefore, the application is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063.  The examiner can normally be reached on M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






MTF
3/26/2021
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837